United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.M., Appellant
and
DEPARTMENT OF TRANSPORTATION,
FEDERAL AVIATION ADMINISTRATION,
Teterboro, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1311
Issued: February 4, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 28, 2019 appellant filed a timely appeal from a May 16, 2019 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $16,327.55 for the period March 7, 2014 through March 2, 2019, for which he was
without fault; (2) whether OWCP properly denied waiver of recovery of the overpayment; and
(3) whether OWCP properly required recovery of the overpayment by deducting $1,662.14 from
appellant’s continuing compensation payments, every 28 days.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On November 20, 2009 appellant, then a 55-year-old supervisory air traffic control
specialist, filed an occupational disease claim (Form CA-2) alleging that he sustained stress
causally related to factors of his federal employment. OWCP accepted the claim for post-traumatic
stress disorder and paid appellant wage-loss compensation for total disability on the supplemental
rolls beginning August 18, 2010.
In a letter dated September 21, 2011, OWCP notified appellant that it was placing him on
the periodic compensation rolls effective August 15, 2011. It advised that it was deducting basic
life insurance (BLI) and optional life insurance (OLI) premiums from his compensation payments.
On February 14, 2019 the Office of Personnel Management (OPM) informed OWCP that
appellant, as a compensationer, was eligible to continue coverage under the Federal Employees’
Group Life Insurance (FEGLI) Program. It further notified OWCP that he had elected
postretirement basic life insurance (PRBLI), BLI, and OLI with no reduction. OPM provided the
FEGLI form completed by appellant on June 7, 2013 and his Option B and Option C election form
freezing his OLI at no reduction at the age of 65. It indicated that the effective date of appellant’s
postretirement deductions was March 7, 2014 and that his final base salary was $127,721.00.
In a worksheet dated April 8, 2019, OWCP specified the amounts that it should have
deducted for PRBLI premiums from appellant’s continuing compensation payments. It found that
it should have deducted $3,271.50 for the period March 7, 2014 to March 6, 2015, $3,096.78 for
the period March 7, 2015 to March 6, 2016, $3,331.93 for the period March 9, 2016 to March 6,
2017, and $6,627.34 for the period March 7, 2017 to March 7, 2019, for a total under deduction of
PRBLI of $16,327.55.
By notice dated April 15, 2019, OWCP advised appellant of its preliminary determination
that he had received an overpayment of compensation in the amount of $16,327.55 because it had
failed to deduct PRBLI premiums from his compensation payments for the period March 7, 2014
through March 2, 2019.2 It further notified him of its preliminary determination that he was
without fault in the creation of the overpayment. OWCP requested that appellant complete the
enclosed overpayment recovery questionnaire (Form OWCP-20) and submit supporting financial
documentation. Additionally, it notified him that, within 30 days of the date of the letter, he could
request a telephone conference, a final decision based on the written evidence, or a prerecoupment
hearing, if he objected to the preliminary notification findings or requested waiver of recovery of
the overpayment.
On April 24, 2019 appellant provided an overpayment action request form requesting a
decision based on the written evidence. He submitted a completed overpayment recovery
questionnaire advising that he had assets of $29,156.07. Appellant further indicated that he had
monthly income of $10,863.18 and monthly expenses of $11,164.00. He provided supporting
financial documentation.

2
OWCP noted that it had also not deducted premiums for OLI, but advised that it was only currently addressing
the overpayment based on its failure to deduct premiums for PRBLI.

2

By decision dated May 16, 2019, OWCP finalized the preliminary determination that
appellant had received an overpayment of compensation in the amount of $16,327.55 for the period
Mach 7, 2013 through March 2, 2019. It found that he was without fault in the creation of the
overpayment, but was not entitled to waiver of recovery of the overpayment as his assets exceeded
the allotted resource base. OWCP further determined that appellant’s monthly income exceeded
his minimum monthly living expenses and that he had failed to fully document his monthly
expenses.3 It advised that it would recovery the overpayment by deducting $1,662.14 every 28
days from his continuing compensation payments.
LEGAL PRECEDENT -- ISSUE 1
FECA provides that the United States shall pay compensation for the disability or death of
an employee resulting from personal injury sustained while in the performance of his or her duty.4
When an overpayment has been made to an individual because of an error of fact or law,
adjustment shall be made under regulations prescribed by the Secretary of labor by decreasing later
payments to which the individual is entitled.5
Under the FEGLI Program, most civilian employees of the Federal Government are eligible
to participate in basic life insurance and one or more of the options.6 The coverage for basic life
insurance is effective unless waived,7 and premiums for basic and optional life coverage are
withheld from the employee’s pay.8
A 1980 amendment of 5 U.S.C. § 8706(b)(2) provided that an employee receiving
compensation under FECA could elect continuous withholdings from his or her compensation, so
that his or her life insurance coverage could be continued without reduction. 5 C.F.R. § 870.701
(December 5, 1980) provided that an eligible employee had the option of choosing no life
insurance; Option A -- basic coverage (at no additional cost) subject to continuous withholdings
from compensation payments that would be reduced by two percent a month after age 65 with a
maximum reduction of 75 percent; Option B -- basic coverage (at an additional premium) subject
to continuous withholdings from compensation payments that would be reduced by one percent a
month after age 65 with a maximum reduction of 50 percent; or Option C -- basic coverage subject
to continuous withholdings from compensation payments with no reductions after age 65 (at a
greater premium).9

3

OWCP used the minimum monthly payments on appellant’s credit cards to determine his monthly expenses. It
further accepted the remaining expenses listed, even those that he had failed to adequately document.
4

5 U.S.C. § 8102(a).

5

Id. at § 8129(a).

6

Id. at § 8702(a).

7

Id. at § 8702(b).

8

Id. at § 8707.

9

See C.A., Docket No. 18-1284 (issued April 15, 2019); V.H., Docket No. 18-1124 (issued January 16, 2019).

3

When an underwithholding of life insurance premiums occurs, the entire amount is deemed
an overpayment of compensation because OWCP must pay the full premium to OPM upon
discovery of the error.10
ANALYSIS -- ISSUE 1
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $16,327.55 for the period March 7, 2014 through March 2, 2019.
OPM notified OWCP that appellant had elected PRBLI coverage with no reduction
effective March 7, 2014. OWCP, however, did not deduct premiums for PRBLI from appellant’s
wage-loss compensation from March 7, 2014 through March 2, 2019. It calculated the amount of
the resulting overpayment as $16,327.55 and provided a worksheet explaining its calculations.
As noted, when an underwithholding of life insurance premiums occurs, the entire amount
is deemed an overpayment of compensation because OWCP must pay the full premium to OPM
upon discovery of the error.11
The Board finds that OWCP properly calculated the amount of the overpayment and
provided a clear and detailed explanation of the fact and amount of the overpayment. As OWCP
failed to properly deduct PRBLI premiums from March 7, 2014 through March 2, 2019, appellant
received an overpayment of compensation in the amount of $16,327.55 during this period.12
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA13 provides that an overpayment must be recovered unless incorrect
payment has been made to an individual who is without fault and when adjustment or recovery
would defeat the purpose of FECA or would be against equity and good conscience. Thus, a
finding that appellant was without fault does not automatically result in waiver of the overpayment.
OWCP must exercise its discretion to determine whether recovery of the overpayment would
defeat the purpose of FECA or would be against equity and good conscience.14
According to 20 C.F.R. § 10.436, recovery of an overpayment would defeat the purpose of
FECA if recovery would cause hardship because the beneficiary needs substantially all of his or
her income (including compensation benefits) to meet current ordinary and necessary living

10

5 U.S.C. § 8707(d); D.H., Docket No. 19-0384 (issued August 12, 2019).

11

Id.

12

See D.H., supra note 10; R.W., Docket No. 19-0451 (issued August 7, 2019).

13

5 U.S.C. § 8129(a)-(b); A.C., Docket No. 18-1550 (issued February 21, 2019).

14

G.L., Docket No. 19-0297 (issued October 23, 2019).

4

expenses, and also, if the beneficiary’s assets do not exceed a specified amount as determined by
OWCP from data provided by the Bureau of Labor Statistics.15
Section 10.437 provides that recovery of an overpayment is considered to be against equity
and good conscience when an individual who received an overpayment would experience severe
financial hardship attempting to repay the debt and when an individual, in reliance on such
payments or on notice that such payments would be made, gives up a valuable right or changes
her position for the worse.16
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied waiver of recovery of the overpayment.
OWCP found that appellant was without fault in the creation of the overpayment of
compensation. The fact that a claimant is without fault in creating an overpayment does not
preclude OWCP from recovering the overpayment.17 Waiver is only possible if recovery would
defeat the purpose of FECA or be against equity and good conscience.18 In order to establish that
repayment of the overpayment would defeat the purpose of FECA, appellant must show that he
requires substantially all of his income to meet current ordinary and necessary living expenses and
that his assets do not exceed the established limit as determined by OWCP procedures.19
The Board finds that OWCP properly determined that appellant’s assets exceeded the limit
established by OWCP procedures. In his April 24, 2019 overpayment recovery form, appellant
indicated that he had assets of $29,156.07, which exceeds the allowed resource base of $10,300.00
for a claimant with a dependent as set forth in OWCP procedures.20 OWCP further determined
that, even if it accepted undocumented expenses, appellant’s minimum monthly expenses totaled
$8,659.44 and his monthly income was $10,979.45, a difference of $2,320.01, which also exceeded
the allowed resource base of $50.00.21
Additionally, the evidence of record does not demonstrate that recovery of the overpayment
would be against equity and good conscience. Appellant did not submit any evidence that he relied
upon the incorrect payments to his detriment or that he would experience severe financial hardship
15

20 C.F.R. § 10.436. OWCP procedures provide that assets must not exceed a resource base of $6,200.00 for an
individual or $10,300.00 for an individual with a spouse or dependent plus $1,200.00 for each additional dependent.
Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Final Overpayment Determinations, Chapter
6.400.4(a)(2) (September 2018).
16

20 C.F.R. § 10.437(b)(1).

17

D.H., supra note 10.

18

20 C.F.R § 10.436; J.C., Docket No. 19-0122 (issued June 11, 2019).

19

Supra note 15.

20

Id.

21
G.L., supra note 14; Federal (FECA) Procedure Manual, supra note 15 at Chapter 6.400.4(a)(3)
(September 2018).

5

attempting to repay the debt.22 Consequently, OWCP properly denied waiver of recovery of the
overpayment.
LEGAL PRECEDENT -- ISSUE 3
The Board’s jurisdiction over recovery of an overpayment is limited to reviewing those
cases where OWCP seeks recovery from continuing compensation under FECA.23 Section
10.441(a) of the regulation provides:
“When an overpayment has been made to an individual who is entitled to further
payments, the individual shall refund to OWCP the amount of the overpayment as
soon as the error is discovered or his or her attention is called to same. If no refund
is made, OWCP shall decrease later payments of compensation, taking into account
the probable extent of future payments, the rate of compensation, the financial
circumstances of the individual, and any other relevant factors, so as to minimize
any hardship.”24
ANALYSIS -- ISSUE 3
The Board finds that OWCP properly required recovery of the overpayment by deducting
$1,662.14 from appellant’s continuing compensation payments, every 28 days.
The record reflects that appellant continues to receive wage-loss compensation from
OWCP. In setting the rate of recovery, OWCP found that he could repay $1,622.14 from his
continuing compensation payments every 28 days.25 As appellant’s monthly income exceeded his
ordinary and necessary living expenses by more than $50.00, OWCP did not abuse its discretion
in requiring repayment by deducing $1,622.14 every 28 days from his continuing compensation
payments.26
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount of
$16,327.55 for the period March 7, 2014 through March 2, 2019. The Board further finds that
22

Supra note 20; see also G.L., supra note 14.

23

C.A., supra note 9; Lorenzo Rodriguez, 51 ECAB 295 (2000).

24

20 C.F.R. § 10.441(a).

25

OWCP advised that it was deducting 25 percent from appellant’s continuing compensation to repay the debt in
accordance with its procedures. OWCP’s procedures provide that, if it receives no response to the preliminary
overpayment determination, and the overpaid individual is receiving compensation benefits on the periodic rolls, the
rate of repayment should be set at 25 percent of the 28-day net compensation amount. Federal (FECA) Procedure
Manual, supra note 15 at Chapter 6.400.3(a)(2) (September 2018). Appellant responded to the preliminary
overpayment determination. However, OWCP properly set the rate of recovery as his assets and monthly income
demonstrated that repaying $1,662.14 from continuing compensation would minimize hardship. See generally E.B.,
Docket No. 19-1443 (issued December 12, 2019).
26

See G.L., supra note 14.

6

OWCP properly denied waiver of recovery of the overpayment and properly determined that it
would recover the overpayment by deducting $1,662.14 from his continuing compensation
payments, every 28 days.
ORDER
IT IS HEREBY ORDERED THAT the May 16, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: February 4, 2020
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

